DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (claims 1, 2 and 7-10) in the reply filed on 02/03/2021 is acknowledged.  The traversal is on the ground(s) that the Applicant respectfully asserts that all of the pending claims can be examined together without serious burden.  This is not found persuasive because the examiner maintains that the four different species would require different fields of search including different search queries and classes, and art applicable to one species would likely not be applicable to another species.  Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2 and 7-10 are therefore pending and examined, and claims 3-6 are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
The claim limitation “a tracking object position computation apparatus” in claim 1, and all dependent claims thereof.
The claim limitation “a tracking object position computation apparatus” is a term used as a substitute for “means” that is a generic placeholder, the generic placeholder (“a tracking object position computation apparatus”) is modified by functional language (“to compute a three-dimensional position of the tracking object from fluoroscopic images...” in lines 7-9 of claim 1), and the generic placeholder is not modified by sufficient structure. 

The claim limitation “a therapeutic beam irradiation control apparatus” in claim 1, and all dependent claims thereof.
The claim limitation “a therapeutic beam irradiation control” is a term used as a substitute for “means” that is a generic placeholder, the generic placeholder (“a therapeutic beam irradiation control apparatus”) is modified by functional language (“to judge whether or not the target exists...”, see line 10-15 of claim 1), and the generic placeholder is not modified by sufficient structure. 
The claim limitation “a fluoroscopic radiation photographing control apparatus” in claim 1, and all dependent claims thereof.
The claim limitation “a fluoroscopic radiation photographing control apparatus” is a term used as a substitute for “means” that is a generic placeholder, the generic placeholder (“a fluoroscopic radiation photographing control apparatus”) is modified by functional language (“to control irradiation dose per unit time...””, see line 16-18 of claim 1), and the generic placeholder is not modified by sufficient structure. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “an image generator” and “a data analyzer” do invoke 35 U.S.C. 112 (f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-2 and 7-10, claim limitation “a tracking object position computation apparatus” in claim 1, and all dependent claims thereof; and claim limitation “a therapeutic beam irradiation control apparatus” in claim 1, and all dependent claims thereof; and claim limitation “a fluoroscopic radiation photographing control apparatus” in claim 1, and all dependent claims thereof invoke 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure for the claimed function.   The specification does not disclose the sufficient structure for these claim limitations as required under 35 U.S.C. 112 (f).  Therefore, the Applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the claim limitations, and also, the present record does not explicitly say the sufficient structure for these claim limitations. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 1-2 and 7-10, claim limitation “a tracking object position computation apparatus” in claim 1, and all dependent claims thereof; and claim limitation “a therapeutic beam irradiation control apparatus” in claim 1, and all dependent claims thereof; and claim limitation “a fluoroscopic radiation photographing control apparatus” in claim 1, and all dependent claims thereof invoke 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what Applicant intends to use as the structure to accomplish the claimed function. The specification does not disclose the sufficient structure for these claim limitations as required under 35 U.S.C. 112 (f).  Therefore, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al. (US 2015/0018595; hereinafter TAGUCHI), in view of Ishikawa (US2012/0041250).
Regarding claim 1, TAGUCHI discloses a treatment system, control device and treatment method.  TAGUCHI shows a radiation therapy system (see 100 in fig. 1; par. [0021] states “FIG. 1 is a schematic illustrating an example of a treatment apparatus 100 according to the embodiment”) comprising:
A therapeutic radiation irradiation apparatus to irradiate a therapeutic beam to a target in a subject (see 103 in fig. 1; par. [0024] states “the second radiation unit 103 irradiates a treatment beam 133 to the affected area of the subject 130 while the object 301 is included in a treatment beam irradiated region 303”); 
At least two fluoroscopic radiation photographing apparatuses (see 101 & 110 and 102 & 120 to acquire fluoroscopic images of a tracking object from at least two directions by fluoroscopic radiation (par. [0023] states “the first radiation unit 101 irradiates radioactive beams 111 to the subject 130, and the first radiation unit 102 irradiates radioactive beams 122 to the subject 130. The radioactive beams 111 and 122 are used for the fluoroscopy of the body of the subject 130, and may be an X-ray, for example, but without limitation. In the embodiment, the number of the first radiation units is explained to be two, but may be any number equal to or more than two”; par. [0024] states “The object 301 may be an affected area of the subject 130, or a marker indwelling near the affected area. The marker may be made of any material (such as gold) not allowing the radioactive beams 111 and 122 to pass through easily”; par. [0025] states “The detectors 110 and 120 (an example of a plurality of detectors) detect the radioactive beams transmitted through the subject, and generates images based on the detected radioactive beams”);
A tracking object position computation apparatus to compute a three-dimensional position of the tracking object (par. [0024] states “an object 301 in the subject 130 is moving three-dimensionally along a trajectory 302”; par. [0033] states “the determining unit 210 acquires the three-dimensional position of the object 301”);
A therapeutic beam irradiation control apparatus to judge whether or not the target exists in a predetermined irradiation region on the basis of the 3D position of the tracking object computed by the tracking object position computation apparatus (par. [0033] states “consider a case in which the second region is the treatment beam irradiated region 303 (see FIG. 3), and the object 301 (see FIG. 3) is included in the first region. In this case, the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”) and control the therapeutic beam irradiation apparatus so as to irradiate the target with the therapeutic beam when the target is judged to exist in the irradiation region (par. [0036] states “When the determining unit 210 determines that the object is included in the second region, the controlling unit 220 controls the second radiation unit 103 to cause the second radiation unit 103 to output a treatment beam to the object”; the examiner notes that second radiation unit 103 is the therapeutic device that irradiates the patient with treatment beam 133 as shown in fig. 1);
A fluoroscopic radiation photographing control apparatus to control irradiation dose per unit time of the fluoroscopic radiation photographing apparatuses on the basis of the 3D position of the tracking object (par. [0033] states “In this case, the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”; par. [0034] states “If the determining unit 210 determines that the object is not included in the first region, the controlling unit 220 controls the first radiation units 101 and 102 so as to reduce the amount of radioactive beams irradiated per unit time than when the object is included in the first region”; the examiner notes that “irradiated per unit time” is “done per unit time”).
	As stated above, TAGUCHI teaches determining the 3D locations of the tracking object (par. [0033] states “In this case, the determining unit 210 acquires the three-dimensional position of the object 301), but fails to explicitly state that the 3D dimensional position of the tracking object are computed from the fluoroscopic images, and further fail to explicitly state that the images of tracked object are done simultaneously.
Ishikawa is in the same filed of endeavor and discloses target tracking device and radiation therapy apparatus.  Ishikawa teaches determining 3D dimensional position of the tracking object are computed from the fluoroscopic image (par. [0005] states “a 3D position determining unit for determining a 3D position of the target, based on the position of the target in the X-ray fluoroscopic images from the plurality of directions”).  Furthermore, Ishikawa also teaches that images of tracking object are done simultaneously (par. [0034] states “with use of a plurality of images simultaneously captured from different directions and having different sensitivities”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of determining 3D dimensional position of the tracking object are computed from the fluoroscopic images and images of tracked object are done simultaneously in the invention of TAGUCHI, as taught by Ishikawa, to provide a real time accurate position of the target object (par. [0029] of Ishikawa states “according to this embodiment, the position of the marker 14 is determined based on an image obtained on a real time basis by the X-ray fluoroscopic devices 20-1, 20-2”).
	Regarding claim 2, TAGUCHI in view of Ishikawa disclose the invention substantially as described in the 103 rejection above, furthermore, TAGUCHI teaches wherein the fluoroscopic radiation photographing control apparatus irradiation dose per unit time of the fluoroscopic radiation photographing apparatuses on the basis of the 3D position of the tracking object computed by the tracking object position computation apparatus (par. [0033] states “In this case, the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”; par. [0034] states “If the determining unit 210 determines that the object is not included in the first region, the controlling unit 220 controls the first radiation units 101 and 102 so as to reduce the amount of radioactive beams irradiated per unit time than when the object is included in the first region”; the examiner notes that “irradiated per unit time” is “done per unit time”). 
Regarding claim 8, TAGUCHI in view of Ishikawa disclose the invention substantially as described in the 103 rejection above, furthermore, TAGUCHI shows wherein the fluoroscopic radiation photographing control apparatus judges whether or not the 3D position of the tracking object is included in a standard photographing region (the specification of the current Application states “standard photographing region” can be same as the irradiation region, par. [0059] of the PG Pub. version of the specification states “the standard photographing region can be a region in a range exactly the same as an irradiation permission region”; par. [0033] of TAGUCHI states “the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”), and control electric current supposed to the fluoroscopic radiation photographing apparatuses so as to be smaller when the 3D dimensional position of the object is judged not to be included in the standard photographing region than when the 3D position of the tracking object is judged to be  to be included in the standard photographing region (par. [0035] states “when the object is not included in the first region, the controlling unit 220 controls to cause the radioactive beams to be irradiated at a lower frequency from one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region, or controls to supply a lower current to one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region”).

 Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al. (US 2015/0018595; hereinafter TAGUCHI), in view of Ishikawa (US2012/0041250) as applied to claims 1 and 2 above, and further in view of Takaaki et al. (JP, 2016-106756; relied on English translation, hereinafter Takaaki).
Regarding claim 7, TAGUCHI in view of Ishikawa disclose the invention substantially as described in the 103 rejection above, furthermore, TAGUCHI shows wherein the fluoroscopic radiation photographing control apparatus judges whether or not the 3D position of the tracking object is included in a standard photographing region (the specification of the current Application states “standard photographing region” can be same as the irradiation region, par. [0059] of the PG Pub. version of the specification states “the standard photographing region can be a region in a range exactly the same as an irradiation permission region”; par. [0033] of TAGUCHI states “the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”; par. [0034] states “If the determining unit 210 determines that the object is not included in the first region, the controlling unit 220 controls the first radiation units 101 and 102 so as to reduce the amount of radioactive beams irradiated per unit time than when the object is included in the first region”), and controls photographing parameter such as frequency and current of the fluoroscopic radiation photographing apparatus when the 3D position of the tracking object is judged not to be included in the standard photographing region than when the 3D position of the tracking object judged to be included in the standard photographing region (par. [0035] states “when the object is not included in the first region, the controlling unit 220 controls to cause the radioactive beams to be irradiated at a lower frequency from one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region, or controls to supply a lower current to one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region”).
But, TAGUCHI in view of Ishikawa fail to explicitly state controlling the photographing intervals to expand the intervals of the fluoroscopic radiation photographing apparatuses.
	Present application states that the photographing interval is first set at a small value of the extent of being able to ensure the irradiation accuracy of a therapeutic particle beam (par. [0064] of the PG Pub. version of the specification states “”when a three-dimensional position of a target 3 is included in a standard photographing region; and is set at a small value of the extent of being able to ensure the irradiation accuracy of a therapeutic particle beam”) and expand the photographing intervals to tract the tracking target (par. [0065] states “is set at a value that is larger than a standard photographing interval but is small to the extent of being able to trace a target 3”).  
Takaaki is in the same filed of endeavor and discloses radiotherapy system.  Takaaki teaches the similar method as present application, Takaaki teaches controlling the photographing intervals to expand the intervals of the fluoroscopic radiation photographing apparatuses (“solution” states “the imaging interval of X-ray imaging is changed to a standard imaging interval capable of ensuring irradiation accuracy to a target, and the radiation. When the irradiation device cannot irradiate the therapeutic radiation, the radiography interval is changed to a non-irradiation radiograph interval that is larger than the standard radiography interval and the position of the target can be traced”; par. [0034] states The standard imaging interval referred to here is an imaging interval of X-ray imaging performed during irradiation with therapeutic radiation, and a small value is set so as to ensure irradiation accuracy. If the standard imaging interval is fixedly set in the fluoroscopic X-ray imaging control device 55 in advance, the setting here is unnecessary. On the other hand, the non-irradiation imaging interval is the imaging interval of X-ray imaging performed during non-irradiation of therapeutic radiation, and when irradiation is not possible, it is not necessary to secure the irradiation accuracy, so a value larger than the standard imaging interval is set”; par. [0043] stats “...is a value which can ensure irradiation accuracy When X-rays are taken at the set standard radiography interval and the synchrotron 3 is in an operating state where radiation cannot be emitted (when the therapeutic radiation cannot be irradiated), the value is larger than the standard radiography interval and the target 18 can be tracked).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of controlling the photographing intervals to expand the intervals of the fluoroscopic radiation photographing apparatuses in the invention of TAGUCHI in view of Ishikawa, as taught by Takaaki, to be able to track the position of a target in real time (par. [0001] of Takaaki states “a radiotherapy system using a moving body tracking irradiation method that irradiates radiation while tracking the position of a target in real time”).
Regarding claim 9, TAGUCHI in view of Ishikawa, in view of Takaaki disclose the invention substantially as described in the 103 rejection above, furthermore, TAGUCHI teaches wherein the standard photographing region is decided on the basis of the irradiation region (the specification of the current Application states “standard photographing region” can be same as the irradiation region, par. [0059] of the PG Pub. version of the specification states “the standard photographing region can be a region in a range exactly the same as an irradiation permission region”; par. [0033] of TAGUCHI states “the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”; par. [0034] states “If the determining unit 210 determines that the object is not included in the first region, the controlling unit 220 controls the first radiation units 101 and 102 so as to reduce the amount of radioactive beams irradiated per unit time than when the object is included in the first region”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al. (US 2015/0018595; hereinafter TAGUCHI), in view of Ishikawa (US2012/0041250), in view of Takaaki et al. (JP, 2016-106756; relied on English translation, hereinafter Takaaki) as applied to claim 7 above, and further in view of Maurer, JR. et al. (US 2010/0067660; hereinafter Maurer).
Regarding claim 10, the specification of the current Application explains claim limitation “the standard photographing region is disintermediated” as when the quantity of movement of target 3 is small and is stable in the standard photographing region, the target does not get lost, and the position of the target can be captured with high degree of accuracy even when the frequency of the imaging is reduced (see par. [0151] of the PG Pub. version of the specification).  Therefore, claim limitation “the standard photographing region is disintermediated” has been interpreted as lowering the frequency of the imaging when the quantity of target movement is small ad stable and the target does not get lost during the capturing of the target. 
TAGUCHI in view of Ishikawa in view of Takaaki disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the standard photographing region is disintermediated (i.e., lowering the frequency of the imaging when the quantity of target movement is small and stable and the target does not get lost during the capturing of the target). 
Maurer is in the same field of endeavor and discloses controlling X-ray imaging based on target motion.  Maurer in par. [0055], [0056] and [0057] state tracking motion of the target using X-ray images, and if the target quantity of motion is small and stable by using comparing to a predicted target movement and reducing the frequency of the x-ray imaging (par. [0055] states “At block 620, the imaging system compares the first diagnostic x-ray image to the additional diagnostic x-ray images to track target movement”; par. [0056] states “At block 625, it is determined whether the target movement is within a treatment tolerance that is based on a predicted target movement. For example, a certain amount of target movement may be expected and accounted for by the treatment plan”; [0057] states “if the target movement is approximately equal to the predicted target movement, then the method proceeds to block 660. If the target movement is less than the predicted target movement the method proceeds to block 635, then the x-ray imaging frequency may be decreased”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein the standard photographing region is disintermediated (i.e., lowering the frequency of the imaging when the quantity of target movement is small and stable and the target does not get lost during the capturing of the target) in the invention of TAGUCHI in view of Ishikawa in view of Takaaki, as taught by Maurer, to be able to accurate track the target by  correcting  targets movement between x-ray images, thereby resulting in less than desired accuracy of delivery of treatment radiation beams to the target, and a larger than desired radiation dose delivered to healthy tissue surrounding the target.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793